Citation Nr: 0307844	
Decision Date: 04/24/03    Archive Date: 04/30/03	

DOCKET NO.  98-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury. 

2.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324 (2002).


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from October 1984 to 
October 1994.

This matter arises from various rating decisions rendered 
since January 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration. 

In January 2000, the Board remanded the issues now on appeal 
for further action and adjudication.  That was accomplished, 
and the case was returned to the Board for further appellate 
disposition. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  A right knee disability did not have its onset during the 
veteran's military service.  

3.  The veteran's service-connected disabilities include an 
appendectomy scar, residuals of a fracture of the right ring 
finger (dominant), and residuals of a fracture of the right 
fifth metacarpal; each of these disabilities is rated as 
noncompensable.  

4.  The veteran's service-connected disabilities have not 
been shown to result in interference with his normal 
employability.  




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  The criteria for a compensable disability evaluation for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the 
appellant, and enhanced its duty to assist an appellant in 
developing the information and evidence necessary to 
substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant 


of evidence and information necessary to substantiate his 
claims, inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information, and 
inform him of his appellate rights.  38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b) 
(2002)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was furnished a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Additionally, by letter 
dated June 8, 2001, he was notified of detailed information 
about the new rights provided under the VCAA.  That 
correspondence described the evidence needed to substantiate 
his claims, and specifically identified what evidence was 
needed from the veteran versus what evidence VA would attempt 
to procure.  The Board also attempted to schedule the veteran 
for a physical examination regarding the etiology of his 
right knee disability; however, he did not report for the 
examination and did not otherwise indicate a desire to have 
the examination rescheduled.  Under the circumstances, all 
relevant facts have been properly developed to the extent 
possible, and all evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Moreover, 
as the record is complete to the extent possible, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is satisfied.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claims.  

II.  Service Connection for Residuals of a Right Knee Injury

The veteran contends that he developed a right knee 
disability as the result of military service.  More 
specifically, he asserts that he sustained a twisting injury 
to 


his right knee when his right foot was unexpectedly caught in 
a hole in 1989.  Service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  See 38 U.S.C.A. 
§§ 1110, 1131.  In addition, service connection may be 
granted for any disability noted during military service and 
for which continuity of symptomatology is demonstrated 
thereafter, either through the submission of medical evidence 
or lay evidence, if the disability is of the type as to which 
lay evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Alternatively, service connection may 
be granted for any disability that is proximately due to, or 
the result of, a service-connected disability (see 38 C.F.R. 
§ 3.310(a)), or if the disability claimed has been aggravated 
by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  It is within this context that the 
veteran's claim must be evaluated.  

The facts are as follows.  The veteran's service medical 
records indicate that he was treated for right knee strain in 
August 1988.  However, the remainder of his service medical 
records are negative for any residual sequelae of that 
injury.  

The veteran was examined by a private physician on behalf of 
VA in July 1998.  He indicated that he had injured his right 
knee in 1989, and that he experiences pain with occasional 
stiffness and partial locking of the right knee joint.  He 
also stated that he was not receiving any treatment for that 
disability.  He indicated that the right knee tends to 
flareup when he does strenuous activities, such as playing 
tennis.  Symptoms after such activity tend to last for a few 
hours.  He indicated that his right knee injury during 
service had required a brace for approximately one month, but 
had not required surgery.  No dislocations or recurrent 
subluxations were experienced.  During physical examination, 
extension of the right knee was to 0 degrees, while flexion 
was to 135 degrees.  The veteran complained of pain over the 
lateral joint line of the right knee at 125 degrees and 
greater during flexion.  No additional limitation due to 
fatigue, weakness, or lack of endurance was observed by the 
examiner.  Nor was there any evidence of edema, effusion, 
instability, or 


weakness of the right knee joint.  Similarly, there were no 
signs of inflammation.  Some tenderness over the lateral 
joint line was observed.  The veteran's gait was normal, and 
he was able to do a deep knee bend.  No signs of inflammatory 
arthritis or medial or lateral ligamentous laxity were 
observed.  No anterior or posterior cruciate ligament laxity 
was present, and Lachman's testing was negative.  During 
McMurray's testing, the veteran became apprehensive with 
valgus stressed extension of the right knee.  However, a 
grossly positive McMurray's sign was not found.  X-rays of 
the right knee were within normal limits.  The diagnosis was 
a history of right knee injury with possible torn right 
lateral meniscus.  

The veteran again underwent a physical examination on behalf 
of VA by a private physician in April 2001.  At that time, no 
musculoskeletal abnormalities, to include the extremities, 
were observed.  No diagnosis of a right knee disability was 
rendered at that time.  The veteran indicated that he had 
been hospitalized for right knee problems for one day while 
in service, but did not report any treatment subsequently.

To clarify the current status of any disability associated 
with the veteran's right knee, the Board had the veteran 
scheduled for a physical examination in February 2003.  
However, the veteran failed to report as scheduled, and did 
not indicate any desire to have the examination rescheduled.  

The foregoing constitutes the only evidence of record 
regarding the presence of residuals of injury to the 
veteran's right knee while he was on active duty.  Although a 
possible lateral meniscus tear was diagnosed in July 1998, 
this was not confirmed.  Moreover, objective findings 
regarding the veteran's right knee at that time were 
negative.  Only the veteran's subjective complaints of pain 
indicated any possible abnormality.  Nor was any abnormality 
noted by X-ray.  Subsequent examinations of the veteran's 
extremities also failed to uncover clinical evidence of 
disability associated with the right knee.  Moreover, the 
most recent attempt to examine the right knee further was 
rebuffed by the veteran.  In this regard, individuals for 
whom 


an examination has been scheduled in conjunction with a claim 
for disability compensation are required to report for the 
examination.  See 38 C.F.R. § 3.326 (2002).  

Given that current clinical findings have not resulted in a 
diagnosis of residuals of a right knee injury, the Board 
finds no reasonable basis upon which to predicate a grant of 
the benefit sought.  In this regard, subjective complaints of 
pain, by themselves, do not constitute "disability" as 
contemplated by VA's Schedule for Rating Disabilities.  See 
generally 38 C.F.R. Part 4 (2002).  As such, the claim of 
entitlement to service connection for residuals of a right 
knee disability must be denied.  

III.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324

The veteran contends that his service-connected disabilities, 
although noncompensable in nature, combine to warrant a 
compensable evaluation pursuant to the provisions of 
38 C.F.R. § 3.324.  In this regard, whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4), the rating agency 
is authorized to apply a 10-percent rating.  The question for 
Board consideration, then, is whether the evidence of record 
indicates that the veteran's service-connected disabilities 
interfere with his normal employability.  

The veteran's service-connected disabilities include an 
appendectomy scar, residuals of fracture of the right ring 
finger (dominant), and residuals of a fracture of the right 
fifth metacarpal; each of these is evaluated as 
noncompensable in nature.  VA's Schedule for Rating 
Disabilities is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1 
(2002).  

The veteran has not indicated how his service-connected 
disabilities interfere with his employment beyond that 
contemplated by the Rating Schedule.  Moreover, during the VA 
physical examination conducted in April 2001, the veteran 
indicated that he was employed; he did not indicate that his 
service-connected disabilities, either alone, or in the 
aggregate, interfered with his employment.  Nor did the 
examining physician comment regarding any limitations on the 
veteran's employment imposed by his service-connected 
disabilities.  Absent evidence that his service-connected 
disabilities interfere with his employability, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought.  Accordingly, the criteria for a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324 have not 
been met, and the claim for that benefit must be denied.  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence). 




ORDER

Service connection for a right knee disability is denied.  

A compensable evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is denied. 



____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

